Citation Nr: 1721354	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-08 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include a secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include a secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a September 2014 correspondence, the Veteran withdrew his request for a hearing before the Board.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the upper extremities is as least as likely as not caused by his service-connected diabetes.

2.  The Veteran's peripheral neuropathy of the lower extremities is as least as likely as not caused by his service-connected diabetes.


CONCLUSIONS OF LAW

1.  The criteria for service connection on a secondary basis for peripheral neuropathy of the upper extremities are met.  §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for service connection on a secondary basis for peripheral neuropathy of the lower extremities are met.  §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, 8 Vet. App. 374.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Merits

The Veteran was service connected for diabetes in a June 30, 2010 rating decision.  He was diagnosed with bilateral lower peripheral neuropathy and upper bilateral neuropathy in an April 2009 private treatment note.  There is no dispute as to these elements of secondary service connection; however, there is contradictory evidence on the relationship between the Veteran's bilateral lower and upper peripheral neuropathy and his service connected diabetes.  

In support of service connection, the Veteran has submitted two statements from his primary care physician linking his diabetes and his peripheral neuropathy.  In the first, in October 2010, this physician noted that the Veteran's glucose was 128 on May 2007; neuropathy was related to the Veteran's diabetes diagnosis; and this neuropathy was not likely from other causes.  Later, in February 2012, the same physician wrote that she has treated the Veteran since 2003 and that his upper and lower extremity peripheral neuropathy is at least as likely as not related to his diabetes.  She further wrote in support of this position that diabetes is known to cause endothelial vessel inflammation and damage contributing to peripheral neuropathy.

Contradicting these opinions of the Veteran's primary care physician, a VA examiner opined in July 2012 that the Veteran's peripheral neuropathy was not related to his diabetes, but instead speculated that it may be due to the Veteran's excessive alcohol consumption of the last 30 years.  The examiner supported his position by noting that the close proximity between the Veteran's diagnosis of diabetes and peripheral neuropathy both of which were diagnosed in 2009.  

In weighing these contradicting opinions, the Board notes the Veteran in his April 2017 Appellate Brief Presentation contends that the VA examiner's rationale is flawed as it presumes that diabetes could not have existed prior to the diagnosis in 2009.  Similarly, the Veteran wrote in his August 2010 Notice of Disagreement that it was his neuropathy symptoms which led him to seek treatment and ultimately led to the diabetes diagnosis.  The Board finds that Veteran's contention surrounding the VA examiner's opinion is valid.  Moreover, the VA examiner's opinion is outweighed by the statements provided by the Veteran's primary care physician who has treated the Veteran since 2003 and has a more intimate knowledge of the Veteran's past medical history as compared to the VA examiner's one time examination of the Veteran.  Additionally, it appears that the Veteran's primary care physician anticipated the VA examiner's theory on alcohol consumption when she wrote in October 2010 that the Veteran's neuropathy was likely not related to other causes.  Considering the foregoing, the Board finds that the Veteran's primary care physician's opinions from February 2012 and October 2010 have more probative value then the opinion from the July 2012 VA examiner.  As such, the Board finds that all the elements of service connection on a secondary basis have been met.  See Wallin, 11 Vet. App. at 512.  The preponderance of the evidence is in favor of the Veteran's claims.  Therefore, service connection is warranted for bilateral upper and lower peripheral neuropathy.


ORDER

Entitlement to service connection for bilateral upper extremity peripheral neuropathy is granted.

Entitlement to service connection for bilateral lower extremity peripheral neuropathy is granted.





____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


